Citation Nr: 0124985	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  96-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1994, for the award of special monthly pension at the 
housebound rate.

2.  Whether the veteran's improved disability pension 
benefits have been properly calculated from July 1, 1993, to 
include the question of whether an overpayment of benefits 
was properly created and/or calculated.


REPRESENTATION

Veteran represented by:	Lawrence E. Deloach, Agent


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
April 1998, the Board referred the issue of an earlier 
effective date for the award of special monthly pension to 
the RO and remanded the issue of whether the veteran's 
disability pension benefits were properly calculated from 
July 1, 1993.  Thereafter, the RO returned the case to the 
Board.

In separate decisions issued in July 1999, the Board denied 
the veteran's claim for an effective date earlier than 
December 19, 1994, for special monthly pension at the 
housebound rate and determined that the veteran was entitled 
to additional pension benefits of $594 for the period from 
July 1, 1993, through February 1998.  The veteran appealed 
these decisions to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2000 order, the Court 
granted the Secretary's Motion for Remand, vacated the 
Board's July 1999 decisions, and remanded the issues to the 
Board.  Specifically, it was noted that VA failed in its duty 
to assist by not obtaining the veteran's private medical 
records which the veteran asserted supported his claim.  

The Secretary's Motion for Remand stated that the outcome of 
the veteran's claim for an earlier effective date for special 
monthly pension at the housebound rate may have an effect on 
the amount the veteran was underpaid for disability pension 
and thus, such claims are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998) and Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the 
issue of whether the veteran's improved disability pension 
benefits have been properly calculated from July 1, 1993, to 
include the question of whether an overpayment of benefits 
was properly created and/or calculated is deferred pending 
development of the issue of entitlement to an earlier 
effective date for special monthly pension at the housebound 
rate.



REMAND

The Board observes that the veteran filed his claim for 
nonservice-connected pension in July 1993.  In February 1994, 
the RO requested private medical records from the veteran's 
private physician, Dr. Robert Dorman.  In March 1994, private 
medical records from Dr. Dorman showing treatment through 
1993 were received.  However, in a June 1994 statement, the 
veteran listed several disabilities, stated that he was 
unable to walk without cane or crutch and was occasionally 
confined to bed.  The veteran reported that all his medical 
disabilities were detailed in private medical records.  
However, the RO did not contact the veteran's physician, Dr. 
Dorman, and request copies of additional medical records.  
The veteran again referred to his limitations and private 
medical records in an October 1994 letter to VA and his 
Senator.  VA's statutory duty to assist the veteran includes 
the duty to obtain all relevant VA treatment records.  

Additionally, consideration must be given to whether the 
veteran's statements of June 1994 and October 1994, both of 
which referred to his disabilities, may be construed as 
claims for a disability pension at the housebound rate, and 
thereby provide a basis for an earlier effective date.  If 
the appellant is awarded an earlier effective date, the 
amount due to the appellant must be recalculated.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
may have treatment records which would 
tend to support his claim of entitlement 
to special monthly pension at the 
housebound rate prior to December 19, 
1994.


2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for the 
period prior to December 19, 1994.  The 
RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran by Dr. 
Robert Dorman of Arkadelphia, Arkansas.


3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


5.  Thereafter, the RO should readjudicate 
the claim for an effective date earlier 
than December 19, 1994, for the award of 
special monthly pension at the housebound 
rate.  In doing so, the RO should 
specifically consider the provisions of 38 
C.F.R. § 3.155.  The RO should then also 
address the issue of whether the veteran's 
pension benefits have been properly 
calculated from July 1, 1993.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


